[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-2182

     SONIA BRUNO-LAUREANO, ELIUD CANALES-ARROYO, ET AL.,

                   Plaintiffs, Appellants,

                              v.

         EMORY COLLEGE OF PUERTO RICO, INC., ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Salvador E. Casellas, U.S. District Judge]                                                                  

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Selya and Boudin, Circuit Judges.                                                          

                                         

Ricardo L. Torres  Munoz and Roman, Rios, Torres &amp; Rivera on brief                                                                     
for appellants.
Marlene Aponte Cabrera on brief for appellees.                                  

                                         

                                                            February 20, 1998
                                         

     Per Curiam.    Upon careful  review  of the  briefs  and                           

record, we conclude that this  appeal is suitable for summary

disposition.   The record shows that the  September 27, 1996,

order  allowed plaintiffs  to file  an  amended complaint  to

correct the  name of one  of the defendants, and  the amended

complaint  filed in November  1996 complied with  that order.

When defendants answered  that amended complaint and  did not

raise any  jurisdictional defense, they waived  any objection

based on lack of service of the summons.  See Fed. R. Civ. P.                                                         

12(h)(1).  Accordingly, the amended complaint should not have

been   dismissed  for  failure   to  serve  the   summons  on

defendants. 

     The judgment is vacated, and the case is remanded to the                                        

district court for reinstatement of the amended complaint and

further  proceedings consistent with  this opinion.   See 1st                                                                     

Cir. Loc. R. 27.1.

                             -2-